Citation Nr: 1024906	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a heart 
condition/murmur (claimed as ventricular arrhythmias)

2.  Entitlement to service connection posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a bronchial condition.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to April 1981.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

In a March 2007 decision, the Board reopened the previously 
denied claim for service connection for a heart condition/murmur 
(claimed as ventricular arrhythmias), and declined to reopen the 
previously denied claims for hypertensive vascular disease, 
cervical muscle spasm to include limitation of motion of the 
cervical spine, and a condition of the digestive system.  The 
Board denied entitlement to service connection for a heart 
condition/murmur (claimed as ventricular arrhythmias) and for 
PTSD.  Service connection for a bronchial condition was remanded.

The Veteran appealed these issues to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2009 memorandum 
decision, the Court vacated that part of the March 23, 2007 Board 
decision that denied service connection for a heart condition and 
PTSD, and remanded them for further development consistent with 
its decision.  The Court affirmed that part of the March 23, 2007 
Board decision that determined new and material evidence was not 
presented to reopen the claims for service connection for 
hypertensive vascular disease, cervical muscle spasm, and a 
condition of the digestive system.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Court's March 2009 Decision remanded the claim of entitlement 
to service connection for a heart condition/murmur (claimed as 
ventricular arrhythmias) and for PTSD finding that (1) the Board 
improperly found that the one-year presumption under 38 C.F.R. 
§ for cardiovascular disease was not applicable in the current 
case, and (2) the Board had not fulfilled its duty to assist the 
Veteran by failing to (a) afford the Veteran VA examination for 
his heart condition and (b) obtain the Veteran's service 
personnel records and Naval Investigation Service reports 
concerning the alleged October 1979 personal assault aboard the 
USS Killuia (sic, actually the USS Kilauea (AE-26)).  

The Board also notes that the Veteran's asserted that VA did not 
fulfill its duty to notify him of the information and evidence 
necessary to substantiate his claims for service connection for 
PTSD and a heart condition.  With respect to PTSD, the United 
States Court of Appeals for Veterans Claims (Court) has stated 
that "VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a clinician 
and interpretation in relation to a medical diagnosis" with 
regard to personal assault cases.  Patton v. West, 12 Vet. App. 
272 (1999).  The Court in Patton stated that behavior changes (of 
the type now contemplated by 38 C.F.R. § 3.304(f)(3)) should be 
examined and clinically interpreted to determine whether they 
constitute evidence of, for example, "[v]isits to a medical or 
counseling clinic or dispensary without a specific diagnosis or 
specific ailment."  Since history has shown that it is not 
unusual for there to be an absence of military records 
documenting the events of which the veteran complains, evidence 
from sources other than the service records may corroborate an 
account of a stressor incident.  On remand, the Veteran should be 
provided with appropriate notice on the information and evidence 
necessary to establish service connection for PTSD based on in-
service personal assault. 

With respect to the claim for service connection for a heart 
condition, the Veteran should be informed of the information and 
evidence necessary to establish service connection on a 
presumptive basis based on chronic disability that is initially 
manifested within a prescribed period following service under 
38 C.F.R. § 3.309.
In addition to the foregoing, the Board observes that the prior 
decision remanded the issue of entitlement to service connection 
for a bronchial condition to the RO for initial adjudication.  
The record does not reflect that action on this request has been 
accomplished.  A remand by the Board confers upon the Veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  On remand, the RO should 
adjudicate the claim as directed in the prior remand.

Accordingly, the case is remanded for the following actions:

1.  The RO or AMC should adjudicate the 
claim for service connection for a 
bronchial condition.  The Veteran should be 
informed of any decision rendered with 
respect to the claim and informed of his 
appellate rights with respect to the 
decision rendered.  

2.  The RO or AMC should send the Veteran 
an appropriate PTSD stressor VCAA notice 
letter.  He must be notified that an 
alleged personal assault, including 
Military Sexual Trauma (MST) in service may 
be corroborated by evidence from sources 
other than his service records, as defined 
in 38 C.F.R. § 3.304(f)(3). All specific 
examples of alternative sources of evidence 
listed in this regulation must be included 
in the notification letter.

3.  The RO or AMC should send the Veteran 
an appropriate VCAA notice letter informing 
him of the information and evidence 
necessary to establish service connection 
for a heart condition/murmur on a 
presumptive basis.

4.  The RO or AMC should ensure that all 
identified VA and non-VA treatment records 
have been obtained.  In particular, the RO 
or AMC should ensure that any and all 
records of treatment accorded the Veteran 
at the VA Medical Center (VAMC) in Loma 
Linda, California and any other VAMC 
identified; the Loma Linda University 
Medical Center; U.S. Naval Hospital in Long 
Beach, California; and from Drs. Thrasher, 
Cooper, Avila and Pettis, of Loma Linda, 
California from 1989 to the present that 
are not already of record are obtained.  

5.  The RO or AMC should obtain all 
available deck logs and ship histories 
concerning the USS Kilauea (AE-26) for the 
time period from October 1979 to November 
1980.

6.  The RO or AMC should obtain records of 
investigation reports from the Navy 
Investigative Service (now the Navy 
Criminal Investigative Service) concerning 
any incident involving the USS Kilauea (AE-
26) for the time period from October 
through December 1979, and from January to 
November 1980.  

7.  The RO or AMC should make all attempts 
to verify the Veteran's stressors, in 
accordance with VA Adjudication Procedural 
Manual M21-1, Part III, paragraph 5.14(c) 
and Patton v. West, 12 Vet. App. 272 
(1999).

8.  The RO or AMC should contact the Social 
Security Administration (SSA) and determine 
if the Veteran is receiving disability 
benefits.  If he is, obtain the decision 
awarding benefits and any and all medical 
evidence supporting the decision.

9.  The RO or AMC should conduct all 
follow-up development indicated, document 
negative responses and refer to the service 
department for assistance where necessary.  
The Veteran should be asked to submit any 
and all service personnel and service 
treatment records, and any other relevant 
records he has in his own possession.  In 
particular, request that he submit copies 
of the "Captain's Mast" or nonjudicial 
punishment proceedings that he stated he 
had maintained and the record shows he 
underwent in November 1979, December 1979, 
and August 1980 while on board the USS 
Kilauea.  The RO or AMC should advise the 
Veteran of the inability to obtain any 
documents so that he may attempt to obtain 
the records on his own.

10.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examination to 
determine the nature, extent, and etiology 
of any heart condition to include a heart 
murmur.  All indicated tests and studies 
must be performed.  The claims folder must 
be reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and post service medical 
records, as well as the Veteran's 
statements, the examiner must state whether 
any heart pathology found had its onset 
during the Veteran's active service or 
during the one-year presumptive period 
following his discharge from active duty in 
April 1981 or, in the alternative, is in 
any way related to the Veteran's military 
service or any incident therein.  A 
complete rationale must be provided for all 
opinion expressed.   

11.  After all records and/or responses 
received have been associated with the 
claims file, the RO or AMC should arrange 
for the Veteran to undergo VA examination, 
by a psychiatrist, at an appropriate VA 
medical facility. The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions. 

All necessary tests and studies (to include 
psychological testing) should be 
accomplished (with all findings made 
available to the psychiatrist prior to the 
completion of his/her report), and all 
clinical findings should be reported in 
detail.

In reviewing the Veteran's claims file, the 
examiner should identify all records 
indicating any change in behavior or 
performance subsequent to the assault 
alleged by the Veteran to have occurred 
during active service and offer an opinion 
as to the clinical significance, if any, of 
such evidenced changes. The examiner should 
then express an opinion as to whether it is 
at least as likely as not (i.e., there is a 
50 percent or greater probability) that the 
in-service stressful experience described 
by the Veteran occurred.

If the examiner determines that the claimed 
in-service assault occurred, then he or she 
should make a determination as to whether 
the Veteran currently has PTSD as a result 
of the stressor event(s). The examiner is 
instructed that only the specifically 
corroborated in-service stressful event may 
be considered for the purpose of 
determining whether exposure to such an in-
service event has resulted in PTSD. If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should also comment upon the 
link between the current symptomatology and 
the Veteran's verified stressor.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

12.  After undertaking any other 
development deemed essential in addition to 
that specified above, the RO or AMC should 
readjudicate the Veteran's claims for 
entitlement to service connection for a 
heart condition/murmur (claim as 
arrhythmia) and for PTSD, with application 
of all appropriate laws and regulations, 
including Patton v. West, 12 Vet. App. 272 
(1999) (citing VA Adjudication Procedural 
Manual M21-1), Part III, paragraph 5.14(c), 
and consideration of lay witness statements 
or of aggravation of any pre-existing 
condition, if applicable, and consideration 
of any additional information obtained as a 
result of this remand.  If the issues on 
appeal remain denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


